Motion of The Human Trafficking Institute, et al. for leave to file a brief as amici curiae granted. Motion of National Center for Missing and Exploited Children for leave to file a brief as amicus curiae granted. Motion of FAIR Girls for leave to file a brief as amicus curiae granted. Motion of Coalition Against Trafficking Women, et al. for leave to file a brief as amici curiae granted. Motion of Professors Chad Flanders, et al. for leave to file a brief as amici curiae granted. Motion of Legal Momentum, et al. for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the United States Court of Appeals for the First Circuit denied.